DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 10-16 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 1; Claims 2-7 and 10-16 are dependent on Claim 1. Regarding Claim 1, Wolff et al. (US 20190023117 A1) (hereinafter “Wolff”) teaches first, second, third, fourth, and sixth elements of the claim, hereinafter (1a), (1b), (1c), (1d), and (1f) respectively, but does not teach the fifth element, hereinafter (1e). The prior art does not teach or suggest (1e). Wolff teaches
(1a), a drive system of an electric vehicle (Wolff Paragraph 0002: “The disclosure relates to a vehicle having an electric motor directly driving a rear axle with both the electric motor and the rear axle coupled to the vehicle by leaf spring units.”);
(1b), a motor configured to drive the electric vehicle (Wolff Abstract: “The drive unit includes an electric motor coupled to the traction battery and a differential mechanically coupled to the two driveshafts and the electric motor.”);
(1c), one of a reducer or a transmission connected to an output side of the motor so as to change a rotational speed of the motor (Wolff Paragraph 0020: “The motor unit is preferably coupled to the differential via a reduction gear.” and Wolff Claim 16: “…the drive unit comprises: a first gear connected to the electric motor; and a second gear coupling the first gear to the differential, wherein the second gear is a reduction gear.”);

(1f), the motor and the one of the reducer or the transmission together with the rear axle are mounted on a suspension (Paragraph 0015: “The motor unit and the differential in this case are part of a drive unit which is self-supporting with respect to the vehicle body. In other words, the drive unit is arranged on the rear axle and therefore connected only indirectly via the leaf spring units and the connection arms to the vehicle body…the drive unit is arranged on the rear axle and therefore connected only indirectly via the leaf spring units and the connection arms to the vehicle body. It is therefore movable with respect to the vehicle body within the framework of the spring deflection.”).
As indicated above, Wolff does not teach (1e). The prior art does not teach or suggest
(1e), a mounting structure configured to mount and support the motor on left and right lower arms of a suspension and configured to support air springs arranged between the suspension and vehicle body frames, wherein the mounting structure comprises: a sub-frame installed to connect the left and right lower arms of the suspension; and insulators interposed between the sub-frame and the motor. The closest reference, Ito (WO 2019044262 A1), teaches a mounting structure but does not teach left and right lower arms, a sub-frame, or insulators (Ito Fig. 1, below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Ito Fig. 1
Claim 17 is allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 17. Regarding Claim 17, Wolff et al. (US 20190023117 A1) (hereinafter “Wolff”) teaches the first through fifth elements of the claim, hereinafter (17a), (17b), (17c), (17d), and (17e) respectively, but does not teach the sixth element, hereinafter (17f). The prior art does not teach or suggest (17f). Wolff teaches
(17a), a drive system of an electric vehicle, the drive system comprising. See rejection for (1a), above.
(17b), a motor configured to drive the electric vehicle. See rejection for (1b), above.
(17c), one of a reducer or a transmission connected to an output side of the motor so as to change a rotational speed of the motor. See rejection for (1c), above.
(17d), a rear axle configured to transmit rotating power output from the one of the reducer or the transmission to vehicle wheels. See rejection for (1d), above.

As indicated above, Wolff does not teach (17f). The prior art does not teach or suggest
(17f), the suspension is configured such that mounting brackets are fixedly installed on two vehicle body frames, a stabilizer link is coupled to lower ends of both mounting brackets, lower arms which extend in the forward and backward directions are coupled to left and right sides of the stabilizer link, a sub-frame which extends in the leftward and rightward directions is installed between the left and right lower arms, and wherein coupling positions between the lower arms and the sub-frame are set to be located directly under air springs such that the motor and the rear axle are moved together with the suspension by the sub-frame during behavior of the suspension and thus, load applied to parts for connecting the motor, the reducer, and the rear axle is minimized. The closest reference, Ito (WO 2019044262 A1), teaches mounting brackets fixedly installed on two vehicle body frames but does not teach a stabilizer link, a sub-frame, or air springs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618